OFFICE OF THE ATTORNEY GENERAL
                                          AUSTIN




       .
                                                       January 14, 1939

/,   Hon.     Thomas A. Khetit
     County Attorney
     Liberty, Texas

     Dear Er.     Viheat:



                   Your requ&st    for    an
     question:
                      Wust a Justioe
            -:’tue of Article
               beoomcs an ex o
               Article  5953,
     has been reoeive


                                                   ce shall be oom-
                                                   Peace of his pre-
                                                   Public of his oounty.”

                                            d~statute does not provide that
                                            all take the oath of office  pre-
                                         on and give the bond presoribed  by




     Deoeaber      7, 1914,   a oopy of whloh la enolosod       herewith.
                     It 1s the opinion of the writer and you are respeot-
      tully     advised that a Justloe of the Peace ia not requlrd    to
                                                                                       I
     Hon. Tboma A. Wheet, January 14, 1939,          Page 2


     take the oath and give the bond r0Quir8d         of %otary,Pub-
     lioa'after auoh person has duly qualified         a8 Justloe of
     tha Peace of his preo,inot.
                Trusting   that   the foregoing     amwers    your inquiry,
     I remain
                                                                                       /
                                             Very   truly    yours
                                                                                  '_
                                       ATTORNEYGEEZZRAL
                                                      OF TEXAS



                                                             Assistant


         ENCLOSURE
,~_.I.        _.                                                     *"
       -.APPROiED:




                                                                              4